—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered July 19, 1999, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly granted the People’s challenge for cause to a prospective juror (see, CPL 270.20 [1] [b]; People v Blyden, 55 NY2d 73, 77-78; People v Light, 260 AD2d 404). Santucci, J. P., Gold-stein, Townes and Cozier, JJ., concur.